ALXTE-IIN   ILI. TEXAS


                        June 8, 1960


Mrs. Marie Hudson
Firemen's ~PenslonCommissioner
Austin, Texas
                         Opinion NO. ~~-852
                         Re:     Whether under the Flre-
                                 men's Relief and Retire-
                                 ment law cities should
                                 contribute their match-
                                 ing funds annually during
                                 the same year of the fire-
Dear Mrs. Hudson:                men’s contribution.
       You have asked by your letter whether under the
Firemen's Relief and Retirement Law cities with popula-
tions less than 500,000 should contribute their match-
ing funds annually during the same year of the firemen's
contribution.
       Section lOA, Article 6243e, Vernon's Civil Statutes,
states as follows:
           "Sec. 10A. All cities having fully
      paid flremen where Firemen's Relief and
      Retirement Funds have been or shall be
      created under the provisions of this Act,
      and having a population of less than five
      hundred thousand (500,000) according to
      the last preceding Federal Census,    shall
      annually contribute and appropriate7
      such fund an amount equal to the annual
      contributions made by such fully paid flre-
      men under the provisions of this Act, which
      required contributions by the cities shall
      not exceed the sum of three per centum (3%)
      of the Fire Department's annual payroll.
          e In addition to the amount    which a
      city Is required to contribute, the govern-
      ing body of a city may authorize the city
Mrs. Marie Hudson, page 2 (~~-852)


         to make a further annual contribution
         to its Firemen's Relief and Retirement
         Fund in whatever amount the governing
         body fixes, and the governing body of
         a city may authorize the city to make
         a contribution or agree to do so with-
         in two (2) years, not to,exceed seven
         and one-half per centum  (7 l/2$) of
         the amount of the salary  upon which the
         firemen's contributions are based on the
         occasion of any payments to such fund by
         firemen, under Section lOB, for prior
         service time during which such firemen
         did not participate in a fund. All con-
         tributions shall be deposited to the
         credit of the Firemen's Relief and Re-
         tirement Fund, to be used with other
         money in the fund for the benefits pro-
         vided under this Act. 0 e .ll(Emphasis
         added).
       We are of the opinion that what the statute pre-
scribes is that cities are required to contribute their
matching funds in the same year that the firemen's
contributions are made. If a city should delay its
contribution and appropriation until a following year,
non-compliance with the statute would result since the
firemen's contributions would be unmatched for the
previous year.

                     SUMMARY

             Under the Firemen's Relief and
             Retirement Law cited, cities with
             populations less than 500,000 are
             required to contribute and appro-
             priate matching funds in and for
             the same year that the firemen make
             their contributions.
                         .T
                             Yours very truly,
                               WILL WI.LSON
                               Attorney General of Texas


                               i~~Q&&fl@l%                           1
WHP:ms                                  Assistant'Attorney General
Mrs. Marie Hudson, page 3 (w-852)


AFROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
James R. Irion, III
Jot Hodges, Jr.
J. Arthur Sandlin
Virgil R. Pulliam
REVIEWED FQR THE ATTORNEY GENERAL
E3Y Leonard Passmore